DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant does not amend the claims in any substantive way, and instead traverses and argues improper rejections. For the reasons mentioned below, applicants arguments are not found persuasive. 
Regarding claim 1, Applicant argues on page 6 of 11, second paragraph, that Dlugoss does not include a printed circuit, and that Hishinuma teaches away from the combination of Dlugoss as the printed circuit board of Hishinuma is distant from the coil. Applicants arguments are not commensurate in scope with the claims as rejected. 
It is also noted that the features that applicant alleges being deficient in Hishinuma, are present in the primary reference Dlugoss (i.e. the adjacency) and applicant goes onto argue features that are not claimed, and also argues that these unclaimed features allegedly teach away Hishinuma from being combined with Dlugoss.  
In response, the office notes that Hishinuma was relied on merely for that which the primary reference lacked (i.e. the printed circuit board) and replacing the application specific chip (which is a kind of miniaturized circuit board itself) with a more traditional printed circuit board with carried circuitry is a mere exchange of parts to obtain predictable results as recognized under MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and that the prior art' s mere disclosure of more than one alternative (or in this case a different alternative) does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004); MPEP 2143.01 I.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office provided an exemplar reasoning for the combination that was readily available from an understanding of the art in each reference, that of holding the circuity for the valve control, thus providing an underlying rationale for the factual underpinnings of the teaching of Hishinuma (i.e. the circuity being carried on a circuit board in lieu of the asic chip.) 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the device body 23A of Dlugoss somehow is inclusive of the valve casing 21A acting as the valve seat of the valve of Dlugoss) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's argument that Dlugoss does not provide a piston compressor, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is noted that Dlugoss’s spool valve 30 acts as a piston that fluidly maintains or controls the fluid pressure by being compressed in the valve body/sleeve against the spring as shown. Furthermore, the piston compressor is not a structural part of the body of the claim and is given little if no patentable weight. 
In response to applicant's argument page 7 last paragraph, page 8 first paragraph, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the knowledge is clearly gleaned from Dlugoss’s figures and written description/disclosure, and applicant fails to address the discussion in Dlugoss as cited in Col 4 ln 44-60 where the solenoid drive passes an electrical current through the solenoid wire windings to generate the magnetic field etc… Accordingly the limitations are met and applicants arguments are not found persuasive. 
With regard to claim 3, applicant argues that the combination of Dlugoss and Hishinuma solves a problem that does not exist, but this argument alleges pre KSR rationale obviousness style teaching suggestion motivation (TSM) requirements. KSR as discussed above, recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art . Considering the Hishinuma reference recognizes a rationale that is recited in the claim and is implicit and explicitly disclosed in the teaching reference Hishinuma, applicants argument cannot be found persuasive.   
With regard to claim 7, applicant argues that there is no teaching, suggestion, or motivation to combine the references of Allenspach in view of Querejeta, but the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office provided an exemplar reasoning for the combination that was readily available from an understanding of the art in each reference, here Querejeta taught the locations of the elements as cited, and then the rational underpinning the combination being gleaned from Querejeta and the general knowledge in the art and as taught in the references.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues regarding claim 8 that the gas compressed in the compressor of Allenspach (as discussed in paragraph 0035) does not “cool the actuator in the region of the power electronics such that heat generated by the coil is dissipated”;  But applicants arguments do not address the combination of Allenspach and Querejeta, merely addressing the primary reference Allenspach, but it is respectfully noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants argues that Allenspach does not provide for cooling, but it is noted that Allenspach as previously indicated provides for gas backflow regulation, which as previously noted, is a gas controlled in an apparatus arguably equivalent to the instant application, and that Applicant does not address the teaching reference Querejeta’s teaching combination,  and obviousness rationale as combined with Allenspach.  
For these reasons, Applicants arguments cannot be found persuasive, and the rejections are maintained. This action must be made Final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlugoss (US 8408516) and further in view of Hishinuma (US 4796661);
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dlugoss in view of Hishinuma as applied to claim 1 above, and further in view of Fank (US 9521781);
Claims 7-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allenspach (US 2012/0189467) and further in view of Querejeta (US 8783650);

Dlugoss discloses in claim 1:  (see at least annotated figure 2 below)

    PNG
    media_image1.png
    892
    1186
    media_image1.png
    Greyscale

Electromagnetically actuated actuator (23a figure 2) for arrangement on a piston compressor (34a, where the phrase “for a piston compressor for actuating a valve” considered a statement of intended use as the phrase adds no meaningful structural limitation to the body of the claimed device, nonetheless 30 is a piston so compressed for pressure regulation therein, under a broad reasonable interpretation of the claimed phrase as the housing maintains a pressure to and from the valve piston arrangement contextually in line with the claimed phrase and the application), for actuating a valve (piston valve of 30), the actuator comprising: an actuator housing (14A/58) including a coil (at 12a), power electronics (46A including solenoid driver circuit 20A and pressure sensing transducers, Col 4 ln 44-60), housing wall (at 1002) and a magnet armature (at 22A) arranged therein, wherein the magnet armature is configured and arranged to interact electromagnetically with the coil to effect movement of the magnet armature (id); an actuation element (at 16) connected to the magnet armature and configured and arranged to (reciprocally in the axial direction) actuate the valve; an actuation opening (at 1004) for the actuation element positioned at an axial actuator end (at 1006) of the actuator housing; the power electronics arranged in the actuator housing between the coil and the axial actuator end (as shown) of the actuator housing on which the actuation opening is provided, the power electronics is configured and arranged to control the actuator (id); wherein the housing wall separates the power electronics from the coil and includes a fastening surface (the fastening surface of 1002 facing the circuit 46A); wherein the power electronics includes a printed circuit (46A integrated circuit must have a board upon which the integrated circuit resides, to carry the processor, memory and sensors along with the coil power control circuit driver) arranged on the fastening surface (the surface 1002 holds the board in fixed position with the moldable dielectric material of 46A); and wherein the coil includes electrical coil contacts that extend through the housing wall and are connected to the printed circuit board (via the wired connection 52A and the driver wiring of 20A, where sol driver passes the current to the coil windings 18A.) 
Dlugoss does not explicitly disclose a circuit board perse; Hishinuma teaches: a circuit board 34B, Col 7 ln 1-3, provided for the purpose of holding the circuity of the valve control. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the integrated circuit of Dlugoss in lieu of in an AISC chip,  as taught in Hishinuma on a circuit board all for the purpose of for example holding the circuity of the valve control. 

Dlugoss discloses (as modified for the reasons discussed above) in claim 2:  The electromagnetically actuated actuator according to claim 1, characterized in that the actuator housing consists, at least in the region of the housing wall, of a thermally conductive material (the material of 14a is aluminum (which conducts heat), see Col 2 ln 62.)  

Dlugoss discloses in claim 3. The electromagnetically actuated actuator according to claim 1, but Dlugoss does not teach: including at least one heat conducting element arranged between the fastening surface of the housing wall and the printed circuit board; but Hishinuma discloses: screwing a heat sinks of the power generating devices on the board to the aluminum case to fix the board in place and conduct heat away from the board (Col 7 ln 10-20); accordingly, 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention as taught in Hishinuma, securely fix the board of Dlugoss as taught in Hishinuma by screwing heat sinks of the power generating devices of Dlugoss as taught in Hishinuma on the board to the aluminum case of Dlugoss all for the purpose of fixing the board in place and conduct heat away from the board.

Dlugoss discloses (as modified for the reasons discussed above) in claim 4:  The electromagnetically actuated actuator according to claim 3, characterized in that the at least one heat conducting element is connected to the printed circuit board (i.e. the heat sinks of Dlugoss/Hishinuma on the pcb fixed as discussed for the reasons previously indicated.)  

Dlugoss discloses (as modified for the reasons discussed above) in claim 5: The electromagnetically actuated actuator according to claim 3, wherein the printed circuit board includes temperature-sensitive electronic components (i.e. the processor, memory and circuity are all heat temperature sensitive) arranged in the region of the at least one heat conducting element (as modified for the reasons discussed above.)  

Dlugoss discloses in claim 6:  The electromagnetically actuated actuator according to claim 1, characterized in that the power electronics are at least partially covered with a thermally conductive casting compound (the dielectric compound must be somewhat thermally conductive;)  but Dlugoss does not explicitly disclose: using a heat conductive paste; although Frank teaches: using a heat conductive paste (Col 6 ln 40-50 where the power component uses thermal conductive paste for effectively affixing together the parts of the power component and for effectively conducting heat away from the circuitry);  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Dlugoss and as taught by Frank, a heat conductive paste as taught by Frank to effectively affixing together the parts of the power component and for effectively conducting heat away from the circuitry of Dlugoss as taught by Frank. 

Dlugoss discloses in claim 10:  The electromagnetically actuated actuator according to claim 2, wherein the actuator housing consists of metal (aluminum 14a is aluminum Col 2 ln 62.)  

Dlugoss discloses in claim 11: The electromagnetically actuated actuator according to claim 2, wherein the actuator housing consists of aluminum (as discussed above.)  

Dlugoss discloses in claim 12:  The electromagnetically actuated actuator according to claim 4, but does not explicitly disclose: the at least one heat conducting element is connected to the printed circuit board by means of a heat-conductive adhesive or heat-conductive adhesive tape (the use of “or” considered an alternative grouping under MPEP 2131); although Frank teaches: using a heat conductive affixing paste (Col 6 ln 40-50 which is an electrical adhesive and where the power component uses thermal conductive paste for effectively affixing together the parts of the power component and for effectively conducting heat away from the circuitry);  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by Dlugoss and as taught by Frank, an electrical adhesive and as a heat conductive paste as taught by Frank to effectively affixing together the parts of the power component and for effectively conducting heat away from the circuitry of Dlugoss as taught by Frank.

Allenspach discloses in claim 7: (see at least annotated figure 1 below)

    PNG
    media_image2.png
    731
    790
    media_image2.png
    Greyscale

Piston compressor (4 figure 1) comprising: at least one valve (at 5) configured and arranged to control a media flow of a compression medium (gas compressed in the compressor paragraph 0035), an electromagnetically actuated actuator (at 2) configured and arranged for actuating the at least one valve, the electromagnetically actuated actuator including an actuator housing including a coil (2d), power electronics (2a including coil regulators 2i), housing wall (2c/2m/2e/2002 which includes magnet core 2c) and a magnet armature (2b) arranged therein, and wherein the magnet armature is configured and arranged to interact electromagnetically with the coil to effect movement of the magnet armature (armature reciprocates axially in the stroke direction B, paragraph 0033 based on the armature moving towards and away from the core via magnetic flux path and coil current direction), an actuation element (at 7) connected to the magnet armature (2b) and configured and arranged to actuate the valve (i.e. to move the valve towards and away from the openings in cyclic fashion), an actuation opening (about 3) for the actuation element positioned at an axial actuator end of the actuator housing (at end adjacent 2e), the power electronics arranged in the actuator housing (i.e. at the top) between the coil and [an upper] axial actuator end (at the top end of 2m) of the actuator housing, the power electronics is configured and arranged to control the actuator (id), wherein the housing wall (at 2002) separates the power electronics from the coil and includes a fastening surface (upper portion of 2002 has a surface facing the control device, and lower portion of 2002 wall has a surface that faces upwards and also faces inwardly disposed to 2h), wherein the power electronics includes a circuit arranged [at]the fastening surface (i.e there must be a circuit to carry the electronics, so arranged at a surface of the electronics 2i), and wherein the coil includes electrical coil contacts (at 2l/2k) that extend through the housing wall and are connected to the circuit; but Allenspach does not disclose: the power electronics arranged in the actuator housing at the end near the actuation opening; nor discloses explicitly a printed circuit board per se; but Querejeta discloses: the power electronics (21/22/20/41/42 figure 6) on a printed circuit board (6, and see Col 3 ln 43-53 where the PCB is provided inside the housing for a simple connection to the coil) arranged in the actuator housing (23/14) at the end near the actuation opening (at junction at 5, where the housing and pcb are made of aluminum the material providing for example a thermal conductor to dissipate heat from the coil and electrical components); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Querejeta the power electronics of Allenspach on a printed circuit board as taught by Querejeta, where the PCB can be provided inside the housing for the purpose of a simple connection to the coil, and located at the end of the housing near the actuation opening of Allenspach as taught in Querejeta, the arrangement providing for example a simple electrical connection. 
 
Allenspach discloses (as modified for the reasons discussed above) in claim 8:  The piston compressor according to claim 7, further comprising a compressor housing (14) and a cooling medium (the gas fluid provided in the chambers as equivalent to the instant applications cooling medium) for cooling the compressor housing in the region of the valve, wherein the actuator (2) is arranged on the compressor housing (as modified for the reasons discussed above); but Allenspach does not explicitly disclose, although Querejeta teaches: the actuator is configured  and arranged to cool the actuator in the region of the power electronics (i.e. the actuator housing and PCB are made of aluminum as discussed above, which is a material capable of transmitting heat as a heat sink) such that the heat generated by the coil is dissipated to the compressor housing (the compressor housing of Querejeta 14 is also made of aluminum as discussed above so that heat is also transferred…) via the housing wall and the axial actuator end of the actuator (heat that travels through the aluminum pcb material will dissipate into the surrounding aluminum bodies of the actuator housing and the compressor housing, where utilizing an aluminum material will provide for a light weight stable and strong heat conducting material, for the purpose of providing a durable overall  piston compressor device.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for Allenspach as taught in Querejeta, the actuator configured and arranged to cool the actuator in the region of the power electronics by using as taught in Querejeta aluminum for the housing and PCB, where such a material is capable of transmitting heat as a heat sink, and so that the heat generated by the coil of Allenspach as taught by Querejeta can be dissipated to the compressor housing as taught by Querejeta via heat transfer to the housing wall and the axial actuator end of the actuator, where such heat will travel through the aluminum pcb material of Allenspach/Querejeta and will dissipate into the surrounding aluminum bodies of the actuator housing of Allenspach as taught by Querejeta as well as the compressor housing, all for the purpose of providing a light weight stable and strong heat conducting material, for the further purpose of maintaining a durable overall  piston compressor device

Allenspach discloses in claim 9:  Valve assembly (5 figure 1) for arrangement on a piston compressor (4), the valve assembly comprising: a receiving housing (4a,d) in which a valve (of 5) is arranged and an electromagnetically actuated actuator (2) fastened to the receiving housing (at 2e), the electromagnetically actuated actuator being configured and arranged to actuate the valve (reciprocally via solenoid actuator 2a), wherein the electromagnetically actuated actuator includes an actuator housing including a coil (2g), power electronics (2i), housing wall (2m/2002/2e) and a magnet armature (2b) arranged therein, and wherein the magnet armature is configured and arranged to interact electromagnetically with the coil to effect movement of the magnet armature (armature reciprocates axially in the stroke direction B, paragraph 0033 based on the armature moving towards and away from the core via magnetic flux path and coil current direction), an actuation element (7) connected to the magnet armature and configured and arranged to actuate the valve via an opening (at 2004) arranged in the receiving housing, an actuation opening (at 3) for the actuation element positioned at an axial actuator end (at end 2e) of the actuator housing, the power electronics arranged in the actuator housing between the coil and [an upper] axial actuator end of the actuator housing (at 2002), the power electronics is configured and arranged to control the actuator (id), wherein the housing wall separates the power electronics from the coil (2002 separates them) and includes a fastening surface (upper portion of 2002 has a surface facing the control device, and lower portion of 2002 wall has a surface that faces upwards and also faces inwardly disposed to 2h), wherein the power electronics includes a circuit arranged [at] the fastening surface (i.e there must be a circuit to carry the electronics, so arranged at a surface of the electronics 2i), and wherein the coil includes electrical coil contacts (2l/2k) that extend through the housing wall and are connected to the circuit; Allenspach does not disclose: the power electronics arranged in the actuator housing at the end near the actuation opening; nor discloses explicitly a printed circuit board per se; but Querejeta discloses: the power electronics (21/22/20/41/42 figure 6) on a printed circuit board (6, and see Col 3 ln 43-53 where the PCB is provided inside the housing for a simple connection to the coil) arranged in the actuator housing (23/14) at the end near the actuation opening (at junction at 5, where the housing and pcb are made of aluminum the material providing for example a thermal conductor to dissipate heat from the coil and electrical components); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Querejeta the power electronics of Allenspach on a printed circuit board as taught by Querejeta, where the PCB can be provided inside the housing for the purpose of a simple connection to the coil, and located at the end of the housing near the actuation opening of Allenspach as taught in Querejeta, the arrangement providing for example a simple electrical connection.  

Allenspach discloses (as modified for the reasons discussed above) in claim 13:  The piston compressor of claim 7, wherein the at least one valve is a suction valve (unloader or suction valve per paragraph 0009, 0010.) 

Allenspach discloses (as modified for the reasons discussed above) in claim 14:  The valve assembly of claim 9, wherein the valve is a suction valve (unloader or suction valve per paragraph 0009, 0010.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753